Citation Nr: 1230669	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether a notice of disagreement filed in connection with a March 2008 rating decision denying a rating in excess of 10 percent for right patellar femoral tendonitis was timely. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to May 1995. 

This matter comes before the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  A March 2008 rating decision denied a rating in excess of 10 percent for right patellar femoral tendonitis; a March 5, 2008 letter sent to the Veteran accompanying that rating decision notified him of his right to an appeal, and that he must file a notice of disagreement within a one-year period of that letter. 

2.  In the one-year period following the March 5, 2008 letter, no correspondence was received by the Veteran indicating disagreement with the March 2008 rating decision.

3.  The Veteran's notice of disagreement with the March 2008 rating decision was received on March 6, 2009. 


CONCLUSION OF LAW

A timely disagreement with the RO's March 2008 rating decision, which denied a rating in excess of 10 percent for right patellar femoral tendonitis, was not received by VA within the one-year appeal period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  However, where a claimant has failed to file a timely notice of disagreement, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence. Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

An appeal to the Board consists of a timely filed notice of disagreement, submitted in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. 

A Notice of Disagreement is a written communication from a claimant or his or her representative that expresses dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest that result. 38 C.F.R. § 20.201.  The Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the veteran.  38 C.F.R. § 20.302(a).  

The facts of the case are not in dispute.  A March 2008 rating decision denied a rating in excess of 10 percent for right patellar femoral tendonitis.  A March 5, 2008 letter sent to the Veteran accompanying that rating decision notified him of his right to an appeal, and that he must file a notice of disagreement within a one-year period of that letter.  In the one-year period following the March 5, 2008 letter, no correspondence was received by the Veteran indicating disagreement with the March 2008 rating decision.  The Veteran's notice of disagreement with the March 2008 rating decision was received by fax on March 6, 2009. 

In April 2009, VA notified the Veteran and his representative that the notice of disagreement was not timely filed.  This appeal followed, the crux of which is the argument that the Veteran was unable to file a timely notice of disagreement because on March 5, 2009 he was twice provided with an incorrect fax number for the RO and was thus unable to fax his NOD to the correct number until March 6, 2009.

The fact remains that no document expressing disagreement was received by VA within the one-year period following the March 5, 2008, notice letter accompanying the March 2008 rating decision denying a rating in excess of 10 percent for right patellar femoral tendonitis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

The Board has considered whether the one-year NOD filing requirement may be tolled for equitable reasons.  However, there is no statutory or regulatory authority to toll the NOD deadline.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  On this basis, the Board finds that no timely notice of disagreement was filed with respect to the March 2008 rating decision, and the appeal must be denied. 


ORDER

The Veteran's notice of disagreement to the March 2008 rating decision denying a rating in excess of 10 percent for right patellar femoral tendonitis was not timely filed; the appeal is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


